DETAILED ACTION
Claims 1-5 were rejected in Office Action mailed on 09/23/2021.
Applicants filed a response, amended claims 1-5, and added claim 6 on 12/22/2021.
Claims 1-6 are pending.
Claims 1-6 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “the connected” to “the film-shaped connected” in claim 6, line 1.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites, the phrase, “wherein the connected assembly is further supported by a support base for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction” (emphasis added).  It is unclear if the phrase refers that the film-shaped composite of nanocrystal having both the film-shaped connected assembly and a support base, wherein the film-shaped connected assembly is further supported by the support base, which the interpretation would fail to further limit claim 1, or if it is an intended use limitation, wherein the film-shaped composite of nanocrystal consisting of the film-shaped connected assembly, is further supported by the support base.  
The examiner interprets the phrase as, the film-shaped composite of nanocrystal, consisting of the film-shaped connected assembly, is further supported by the support base for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Liao et al., Facile fabrication of Ti supported CuO film composed of bamboo-leaf-like nanosheets and their high catalytic performance in the oxidative degradation of methylene blue with hydrogen peroxide, Applied Catalysis A: General, 2015, 491, 94-99, (Liao).
Regarding claim 1, Liao discloses a nanostructured CuO film composed of bamboo-leaf-like nanosheets (Liao, page 95, left column, 2nd paragraph), i.e. randomly aggregated CuO nanosheets which look very much like bamboo leaves (Liao, page 96, left column, Fig.2 and bottom paragraph). Specifically, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate (i.e., Ti substrate is not considered as part of the film) (Liao, page 5, right column). The CuO bamboo-leaf-like nanosheets have the crystalline structure of face-centered cubic phase of CuO (Liao, page 95, right column, section Results and Discussion, 1st paragraph). These read upon the claimed limitation “A film-shaped composite of nanocrystal, characterized in that the film-shaped composite of nanocrystal consists of a film-shaped connected assembly in which a plurality of nanocrystalline pieces each having a flake-shaped form”. 

    PNG
    media_image1.png
    1027
    439
    media_image1.png
    Greyscale



Liao further discloses CuO film of the dimension of 12x5cm (Liao, page 95, section 2.4 Catalytic performance testing, lines 1-4), i.e. 12x5cm=60cm2=6000mm2, which reads upon the claimed limitation of “and the connected assembly has a plan view area of 1 mm2 or more”.

Regarding claim 2, Liao further discloses each of the aggregated CuO nanosheets with a typical thickness of ca. 10 nm and a mean length of ca. 500 nm (Liao, page 96, left column, bottom paragraph), which means the minimum size of the main surface would necessarily be 50 times the thickness (i.e., 500nm/10nm=50), which fall within the claimed ranges of the thickness and the minimum size of the main surface each of the nanocrystalline pieces.

Regarding claim 3, Liao further discloses wherein the CuO film having a dimension of 12x5cm (i.e., 60cm2; 6000mm2
Regarding claim 4, Liao further discloses the BET surface of the nanostructured CuO film being 60.9 m2/g(CuO) (Liao, page 97, right column, lines 13-14), which falls within the claimed range of the specific surface area of the thin-film-like composite. 

Regarding claim 6, Liao further discloses a piece of 5X12cm Ti sheet was used as a support (i.e., for the CuO film) (Liao, page 95, section 2.2. Synthesis). 

Alternatively, the recitation in the claim that “wherein the connected assembly is further supported by a support base for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use, and given that Liao discloses a Ti sheet (i.e., a support base) as presently claimed, it is clear that the support base of Liao would be capable of performing the intended use, i.e. for inducing growth of the plurality of nanocrystalline pieces in a two-dimensional direction, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of Hideki et al., JP2013240756A (Hideki) (provided in IDS received on 09/06/2019).
The examiner has provided a new machine translation of Hideki JP2013240756A in this Office Action. The new machine translation is only provided for completeness of the record and does not change the rejection of record. The citation of the prior art in this rejection refers to the new machine translation.
Regarding claim 5, Liao discloses a thin-film-like composite of claim 1. Liao further discloses the nanocrystalline pieces contain copper oxide (page 95, left column, line 3). Liao further discloses that shape-anisotropic nanocatalysts with more edges, corners and faces can provide more site for catalytic reaction, which will exhibit much higher catalytic performance.
Liao does not explicitly discloses “wherein: the plurality of nanocrystalline pieces contain copper oxide; and when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the film-shaped composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more”.
With respect to the differences, Hideki discloses nano single crystal CuO for catalytic applications (Hideki, page 7, 1st paragraph, lines 1-2), when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the thin-film-like composite of 
As Hideki expressly teaches, the catalytic activity of CuO of such X-ray diffraction spectrum is high, as such CuO has (001) crystalline plane, which is the catalytically active surface (Hideki, page 9, 4th paragraph and page 14, Fig. 16).
Hideki is analogous art, as Hideki is drawn to a nanocrystalline CuO for catalytic applications.
In light of the motivation of preparing nano crystalline CuO, when, in a diffraction angle (2θ) of an X-ray diffraction spectrum, a highest peak intensity at 35.0 to 36.0 degrees is taken as I1 and a highest peak intensity at 38.5 to 40.0 degrees is taken as I2, the thin-film-like composite of nanocrystal has a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more, as disclosed by Hideki, it therefore would have been obvious to one of ordinary skill in the art to prepare CuO with such X-ray diffraction spectrum, in Liao, in order to increase the amount of catalytically active surface and thus improve the catalytic activity of CuO, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amended claims 1-5, the previous claim objections and 35 U.S.C. 112(b) are withdrawn. However, the amendments necessitate a new set of claim objection and a new set of 35 U.S.C. 112(b) rejections as set forth above.
Applicant primarily argues:

“With claim 1, as amended, of the present application, the film-shaped composite of nanocrystal consists of a film-shaped connected assembly. In other words, the film-shaped composite of nanocrystal according to claim 1, as amended, of the present application is not deposited on the sheet (substrate).  Liao does not disclose a "film-shaped composite of nanocrystal consists of a film-shaped connected assembly in which a plurality of nanocrystalline pieces each having a ”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Claim 1, as amended, fails to overcome Liao for the following reasons. 
First, claim 1 recites, “the film-shaped composite of nanocrystal consists of a film-shaped connected assembly”. There is not exclusion in the present claims that the film-shaped composite of nanocrystal cannot be deposited on a sheet (i.e., substrate or support base). Claim 6, “the connected assembly is further supported by a support base” further supports the examiner’s position, assuming the examiner’s interpretation of claim 6 being correct that the film-shaped composite of nanocrystal consisting of the film-shaped connected assembly, is further supported by the support base.  See 35 U.S.C. 112(b) rejection set forth above.
Second, as set forth in the Rejection above, Liao clearly meets Applicant’s claimed limitations. Specifically, Fig. 2 of Liao shows that the CuO film is only consist of the randomly aggregated CuO nanosheets, as also shown in Fig. 1 of Liao that only CuO is present besides the Ti substrate, wherein the randomly aggregated CuO (i.e. not both the randomly aggregated CuO and the Ti substrate) in Liao corresponds to the claimed film-shaped connected assembly. Therefore, the argument is found not persuasive.
Applicant further argues:

“Further, the secondary reference, Hideki, as allegedly pertaining to features of claim 5 fails to make up for deficiencies of Liao. Thus, the asserted combinations (assuming the references may be properly combined, which Applicant does not admit) fails to establish prima facie obviousness of any pending claim.”

Remarks, p. 6

The Examiner respectfully traverses as follows:

It is noted that while Hideki does not disclose all the features of the present claimed invention, Hideki is used as teaching reference, namely to teach CuO with a degree of crystal orientation having a peak intensity ratio I1/I2 of 1.05 or more, in order to increase the amount of catalytically active surface and thus improve the catalytic activity of CuO, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Therefore, the argument is found not persuasive.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K. Z./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732